People v Randall (2020 NY Slip Op 00070)





People v Randall


2020 NY Slip Op 00070


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Oing, JJ.


10734 3962/13

[*1] The People of the State of New York, Respondent,
vAnthony Randall, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered May 13, 2015, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
Defendant's challenge to his second felony offender adjudication, alleging a lack of equivalency between his federal conviction and a New York felony, is unpreserved (see People v Samms , 95 NY2d 52, 57 [2000]; People v Smith , 73 NY2d 961 [1989]) and we decline to review it in the interest of justice. As an alternative holding, we find that defendant's federal bank robbery conviction is the equivalent of third-degree robbery (see People v Smith , 129 AD2d 517 [1st Dept 1987]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK